Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are pending
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2017/0301213, hereinafter Davis) and in view of Rubenstein (US 2012/0166533, hereinafter Rubenstein)
With regards to claim 1, Davis discloses a server for providing a probability of encountering other people, the server comprising: 
	a user information database unit for storing at least one of a text, a photograph, and a video uploaded to an SNS(Social Network Service) system as event information for each user in association with the SNS system (Davis [0026]-[0027], social media posts is used to analyze segments of certain data); 
	a schedule analysis unit for analyzing the event information to extract a target place of each user, a date, an arrival time zone for the place, and a stay time at the place depending upon an information extracting algorithm so as to generate probability factor information (Davis [0028[-[0029], determine if they are home sick, away for vacation, etc.).
Davis does not disclose however Rubenstein discloses a probability calculation unit for calculating an encountering probability among users by determining an overlapping degree of the probability factor information of the users ([0009] determine if there is an overlap between the first user and the second user).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Davis by the system of Rubenstein to determine if there is an overlap between two users.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to determine if the two users will have interaction with each other.
With respect to claim 2, Davis discloses wherein the event information includes at least one of text information, image information, and video information ([0028], parse text or image).
With respect to claim 3, Davis discloses when the event information is denormalized text information, the schedule analysis unit divides the denormalized text information in a unit of a predetermined size of strings or words to extract a sequence value for each unit, and analyzes each of the extracted sequence values to assign a result of the analysis as the probability factor information ([0026], [0028], parse text and analyze segments of certain data).
With respect to claim 4, Davis discloses when the event information is the image information or the video information, the schedule analysis unit analyzes metadata included in the image information or the video information to extract at least one of capturing date information, capturing time information, and capturing location information so as to assign a result of the extraction as the probability factor information ([0026], [0028], parse image and analyze segments of certain data).
With respect to claim 5, Davis discloses when pieces of the probability factor information of the users about the place and the date are identical to each other, the probability calculation unit calculates the encountering probability among the users by 
With regards to claim 9, Davis discloses a server for providing a probability of encountering other people, the server comprising: 
a user information database unit for storing at least one of a text, a photograph, and a video uploaded to an SNS(Social Network Service) system as event information for each user in association with the SNS system, and storing basic information provided from a user terminal for each user (Davis [0026]-[0027], social media posts is used to analyze segments of certain data); 
a schedule analysis unit for analyzing the event information to extract a target place of each user, a date, an arrival time zone for the place, and a stay time at the place in a past depending upon an information extracting algorithm so as to generate probability factor information, or analyzing the basic information to extract a target place of each user, a date, an arrival time zone for the place, and a stay time at the place in a future depending upon the information extracting algorithm so as to generate the probability factor information ([0029]-[0032], determines probability of interaction between users based on location and evaluation of multiple data and different assigned weights).
Davis does not disclose however Rubenstein discloses a probability calculation unit for calculating an encountering probability among users in a past by determining an overlapping degree of the probability factor information generated based on the event 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Davis by the system of Rubenstein to determine if there is an overlap between two users.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to determine if the two users will have interaction with each other.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and in view of Rubenstein and in view of Aylesworth (US 2014/0280582, hereinafter Aylesworth)
With regards to claim 6, Davis discloses a server for providing a probability of encountering other people, the server comprising: 
	a user information database unit for storing basic information provided to an SNS (Social Network Service) system in association with the SNS system (Davis [0026]-[0027], social media posts is used to analyze segments of certain data); 
	a schedule analysis unit for analyzing the basic information to extract regular time information and regular space information of each user depending upon an 
Davis does not disclose however Rubenstein discloses a probability calculation unit for calculating an encountering probability among users by determining an overlapping degree of the probability factor information of the users ([0009] determine if there is an overlap between the first user and the second user).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Davis by the system of Rubenstein to determine if there is an overlap between two users.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to determine if the two users will have interaction with each other.
Davis and Rubenstein do not disclose however Aylesworth discloses wherein the basic information includes information on two places which are target places to go repeatedly at least two times within a predetermined period of time, departure/arrival time information, and transportation information ([0032]-[0036], [0044] scheduled meetings, probability at work and if they’ve been there before and likely where they’re going [0064], public transportation).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Davis and Rubenstein by the system of Aylesworth to determine if there is an overlap between two users based on the location that they are scheduled to be.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to determine if the two users will have interaction with each other at a certain location.


With respect to claim 7, Davis discloses wherein the schedule analysis unit analyzes the basic information to generate the probability factor information in terms of the place, the date, the arrival time zone, and the stay time, and estimates the arrival time zone and the stay time based on the transportation information included in the basic information ([0026], [0028], parse text and analyze segments of certain data).
With respect to claim 8, Davis discloses when pieces of the probability factor information of the users about the place and the date are identical to each other, the probability calculation unit calculates the encountering probability among the users by analyzing geometrically-overlapping regions by using the arrival time zone and the stay time of each user ([0029]-[0032], determines probability of interaction between users based on location and evaluation of multiple data and different assigned weights).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443